Title: To Benjamin Franklin from Samuel Huntington, 24 December 1784
From: Huntington, Samuel
To: Franklin, Benjamin


				
					Sir
					Norwich, in Connecticutt Decemr 24th: 1784
				
				This address will be accompanied with an application from Mr Andrew Huntington requesting your Aid in order to obtain

a ballance due to him for monies he advanced, to relieve Some French Troops in distress, at the request of Mr Holker, then Consul; The loss is great to Mr Huntington more than he can well Sustain, & he thinks it extreemly hard that he Should Suffer so much, merely for his ready & faithfull compliance with the request of Mr Holker.
				Mr Huntington is a person of good reputation, & the loss he Sustains is severely felt by him, tho’ it would be of less Importance to a gentleman of great affluence, & Inconsiderable to a Nation—
				Your love of Justice, I am Satisfied, will readily dispose you to grant him the needfull aid so far as your more Important engagements shall permit.
				I have the honour, to be with every Sentiment of Esteem & Regard your most obedient humble Servt
				
					
						Sam. Huntingtgn
					
					Honble B. Franklin
				
			 
				Addressed: The Honorable / B. Franklin Esqr / Minister at the Court / of Versailles
			